Bell, J.
(After stating the foregoing facts.)
The petition in this case, as against a general demurrer, sufficiently charged that the defendant was negligent in causing or allowing a slippery substance to be placed upon the floor of its store, into which the plaintiff was invited as a customer, and that by reason of the resultant condition of the floor she was injured in slipping and falling thereon. Mattox v. Lambright, 31 Ga. App. 441 (120 S. E. 685). In the case cited most of the decisions relied on by the plaintiff in error are analyzed, and they are distinguishable upon their facts from the case now before us.
 In an action for damages for the alleged negligence of the defendant in a case of this character, it is not necessary for the plaintiff to negative any negligence or want of ordinary care on her part. This is a matter of defense, and in such a case the petition in this respect will be good unless from the averments made it affirmatively appears that the injuries were the result of- the plaintiff’s own negligence or failure to exercise ordinary care. Martin v. McAfee, 31 Ga. App. 690 (2) (122 S. E. 71). The rule is otherwise as to a suit by a servant for injury arising from the negligence of the master, in which “the servant must not only *579make it appear that the master failed to perform his duty’ to furnish him a safe place to work, or to warn him of an unknown danger, but also that the servant injured did not know and had not equal means of knowing of the defective condition of the instrumentality employed or of the danger, and by the exercise of ordinary care could not have known thereof; and it is necessary to allege these facts in the complaint.” Dunbar v. Hines, 152 Ga. 865, 871 (111 S. E. 396); Carolina Portland Cement Co. v. Turpin, 126 Ga. 677 (55 S. E. 925); Western & Atlantic R. Co. v. Casteel, 138 Ga. 579 (2) (75 S. E. 609).
Under the facts as detailed in the petition it cannot be said as a matter of law that the petition affirmatively discloses that the plaintiff failed to exercise ordinary care, or was guilty of negligence amounting to a want of such care. The petition set forth a cause of action, and the court did not err in overruling the general demurrer.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.